Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 1/29/2021
Claims  1-20 have been submitted for examination
Claims 1, 5-7. 11-13, and 17-20 have been rejected
Claims 2-4, 8-10 and 14-16 are objected to
Response to Arguments
1.	Applicant’s arguments, filed on 1/29/2021, with respect to the rejection of claims 1, 7 and 13 under35 USC 102(a)(2)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Pan et al. US publication no. 2019/0319745 (Hereinafter Pan) and further in view of Sankar et al. US publication no. 2017/0338996 (Hereinafter Sankar).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending Application no. 16,685,366. Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant application
Clm
US Patent no.
16,685,366
1








A polar code transmission method, comprising: 
performing, by a transmit end, polar code encoding on at least one of to-be-encoded bit sequences U to generate an encoded sequence, wherein a length of U is N; and 



scrambling and interleaving, by the transmit end, the encoded sequence by using a scrambling sequence Sx and an interleaving matrix Px.

1


















A polar code transmission method, comprising: 
performing, by a transmit end, polar encoding on a to-be-encoded first bit sequence, to generate an encoded sequence; 
performing, by the transmit end, a transformation operation on the encoded sequence, to obtain a second bit sequence, wherein the transformation operation comprises at least one of scrambling, interleaving, or reordering; and sending, by the transmit end, the second bit sequence in M inconsecutive time units, wherein at least two time intervals between the time units in the M inconsecutive time units are unequal.


3.	Similarly, claims 7 and 13 are provisionally rejected under ODP for the same reasons as per  claim 1 of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 5-7, 11-13 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Pan and further in view Sankar.
5.		In regard to claim 1, Sankar / Pan teach:
A polar code transmission method, comprising: 
(Figure 2 in Sankar)
performing, by a transmit end, polar code encoding on at least one of to-be-encoded bit sequences U to generate an encoded sequence, wherein a length of U is N; and 
(Figure 2, ref. (205) and section [0037] in Sankar)
scrambling 
(Figure 3, ref. (306) & (308) and section [0107] in Pan)
and interleaving, by the transmit end, the encoded sequence by using a scrambling sequence Sx and an interleaving matrix Px.
(Figure 2, ref. (210) and section [0038] in Sankar)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Sankar  with Pan that comprises scrambling 
and interleaving encoded Polar sequence.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need to polarize a reliability of each of the component channels.

6.	In regard to claim 5, Sankar / Pan teach:
The method according to claim 1, wherein the scrambling and interleaving, by the transmit end, the encoded sequence comprises performing at least one of: 
first scrambling and then interleaving, by the transmit end, the encoded sequence; or 
first interleaving and then scrambling, by the transmit end, the encoded sequence.

7.	In regard to claim 6, Sankar teaches:
The method according to claim 1, wherein the interleaving matrix comprises a cyclic shift matrix.
(Sections [0038]-[0039] in Sankar)
8.	In regard to claim 19, Sankar teaches:
The method according to claim 6, wherein interleaving matrix has an offset of N/4.
(Sections [0038]-[0039] in Sankar)
9.	Claims 11, 12 and 20 are rejected for the same reasons as per claims 5, 6 and 19.
10.	Claim 17, 18 is rejected for the same reasons as per claims 5 and  6.
Allowable Subject Matter
11.	Claims 2-4 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claims 8-10 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claims 14-16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.